Judge Sjmpson
delivered the opinion of the court.
The action in this case was properly brought against Barnett’s administrator, for the slaves claimed by the plaintiffs in their petition; and as the persons sued for by them set up a claim to freedom un*580der Barnett’s will, they were necessary parties, as this court has frequently held in analogous cases. The prayer that they might be subjected to servitude, &c., was unnecessary, for if, as asserted by the plaintiffs, they were slaves, they were still, in. contemplation of law, in a state of servitude; but as this prayer was mere surplusage, it did not affect the merits of the controversy. Nor were they affected by the release which was executed to Barnett’s administrator which was only intended as a release of the estate of his intestate, from all claim for damages for the service or the value of the slaves on account of their detention, with an express provision, however, •that nothing therein contained was to be so construed as to deprive the plaintiffs of the right to take all legal and proper steps to recover the slaves. The effect of this release was, that if the plaintiffs recovered the slaves Barnett’s estate was not to be responsible for hires, nor damages of any kind resulting from their illegal detention.
But although the action was properly brought we are of opinion the plaintiffs were not entitled to any relief. Barnett acquired the possession of the slaves in 1819, and held them in his possession until he died in 1847. This action was not commenced until ■1853, upwards of thirty years after the transactions occurred, which the plaintiffs have attempted t.o explain by parol testimony. The only writings exhibited show an indisputable title to the slaves in Barnett, and parol evidence has been resorted to for the purpose of establishing a sécret trust, inconsistent with the face of the writings. The wisdom of the rule which has been adopted by courts of chancery, to refuse to investigate stale and ancient transactions, especially where the memory of witnesses has to be relied on for the purpose, was never more forcibly illustrated than it is in this case. Here the witnesses undertake to detail conversations that occurred thirty years before they were called upon to depose, about matters in which they had no interest, and *581consequently where there was nothing to produce a lasting impression on their memories. The universal experience of mankind teaches us, that such tes-timony cannot be relied upon. The witnesses may be perfectly honest, and believe what they swear to, but the human memory is so constituted that after the lapse of thirty or even twenty years it cannot call up with any degree of certainty even the substance of a casual conversation, and the witnesses hearing it repeated from time to time, that certain things were said, come to the conclusion that they heard and have a distinct recollection of them. Such testimony must, from its very nature, be very unsatisfactory, and in this case is rendered peculiarly so by the circumstance that it is relied upon exclusively, and is not sustained by the proof of a solitary fact, or any written testimony whatever.
2. The disability of coverture cannot be added to that of infait cy to prevent the running of the statute of limitation. Finley Wife vs. Patterson’s Exs. 2 B. Mon. 78.
It cannot be even plausibly contended that the plaintiffs were ignorant of their rights, and therefore could not bring their action any sooner. According to their own testimony, the admission of their right many years since, was made openly in the family, in the presence of strangers, and must have been known to the two beneficiaries. But the proof iá full and satisfactory that as early as 1839 the right to the slaves was a matter of controversy between the parties, and it was then well known to the plaintiffs that their right was denied by Barnett, and that he claimed the slaves as his own.
Besides the claim is not only stale, but it is barred by the statute of limitations. The cause of action accrued when Sarah Jane and Lucinda Caldwell were infants. Barnett then held the slaves as his own, and denied their right to them, even if he had previously acknowledged it. The statute, however, did not run against them whilst they were infants, but commenced running as soon as their infancy ceased, notwithstanding their coverture. The disability of coverture could not be lapped to that of infancy so as to prolong the statutory saving against *582the legal effect of the lapse of time. (Findley and wife vs. Patterson's exors. 2 B. Mon. 78.) As more .than five years elapsed after their infancy ceased, before the death of Barnett, the statutory bar had operated in his lifetime. The husbands were evidently barred, as they had a right of action as soon as they were married, inasmuch as Barnett refused to give them the possession of the slaves.
But we place the case upon the broad ground that the cause of action is stale, and the plaintiffs have neglected their rights too long, if they ever had any, to be entitled to the interposition of a court of equity. The proper time to have brought their action would have been immediately after the marriage of the claimants, who then became entitled to the possession of the slaves if they belonged to them, and had a right to and should have demanded them. The justice of the case might have been reached in a suit at that time, but as thirteen or fourteen years more were permitted to elapse before the action was brought, and Barnett had died in the meantime, any redress that the plaintiffs may have been entitled to has been lost by unreasonable delay and inexcusable negligence.
Wherefore, the judgment is affirmed.